UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1137


RONALD LUBER,

                 Plaintiff - Appellant,

          v.

PHILIP CAROOM,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-03351-WMN)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Luber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald     Luber    appeals     the     district     court’s   order

dismissing his complaint pursuant to 28 U.S.C. § 1915(e) (2012).

We   have    reviewed    the    record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Luber v. Caroom, No. 1:13-cv-03351-WMN (D. Md. Jan. 30,

2014).      We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the   materials

before   this   court    and    argument     would   not    aid   the   decisional

process.



                                                                          AFFIRMED




                                         2